Title: From George Washington to James Potter, 21 March 1781
From: Washington, George
To: Potter, James,Reed, Joseph


                  
                     Gentlemen
                     Head Quarters New Windsor March 21st 1781.
                  
                  I returned yesterday to this Place from Rhode Island, and now take the earliest opportunity to acknowledge the receipt of your favor of the 19th Ulto which was put into my hands on my arrival.
                  I am extremely obliged to you, Gentlemen, for this communication of the Proceedings with respect to the late unhappy affair, which has taken place in the Pennsylvania Line—Sensible that the circumstances were indeed critical, and that the greatest prudence and Address were necessary on the occasion, I was happy to learn you were imployed in settling those disturbances—I have now to thank you for the trouble you have taken in the affair; in the situation matters then were, I am persuaded, what was then done was for the best, And Nothing now remains—but to use every exertion to replace the Men who were discharged and compleat the Regts as early as possible.
                  Unless there are vacant Lieutenancies in the Regt to which the Ensigns belong who are desirous of promotion; I do not see how it can take place without counteracting the principles of Promotion, and affecting as you justly observe the whole Army. I am Gentlemen &c.